276 F.2d 927
60-2 USTC  P 9535
LEEDS AND LIPPINCOTT COMPANY, Appellant,v.UNITED STATES.
No. 13095.
United States Court of Appeals Third Circuit.
Argued March 24, 1960.Decided April 5, 1960.

Converse Murdoch, Philadelphia, Pa.  (Kenneth W. Gemmill, Anthony L. Bartolini, Philadelphia, Pa., James N. Butler, Atlantic City, N.J., on the brief), for appellant.
Charles B. E. Freeman, Washington, D.C.  (Charles K. Rice, Asst. Atty. Gen., Lee A. Jackson, Harry Baum, Attorneys, Department of Justice, Washington, D.C., Chester S. Weidenburner, U.S. Atty., Frank J. Ferry, Asst. U.S. Atty., Newark, N.J., on the brief), for appellee.
Before McLAUGHLIN, KALODNER and HASTIE, Circuit Judges.
PER CURIAM.


1
Judge Madden in the District Court held that the transfer of properties and lease back arrangement, here involved, between the taxpayer and the insurance company, was in substance a mortgage, not a sale and therefore taxpayer was not entitled to receive credit for a capital loss.


2
Under the particular facts and the law of the case (see Helvering v. F. & R. Lazarus & Co., 1939, 308 U.S. 252, 60 S.Ct. 209, 84 L.Ed. 226) we must agree.


3
The judgment of the District Court will be affirmed.